Exhibit 10.1

 

BURLINGTON NORTHERN SANTA FE

NON-EMPLOYEE DIRECTORS’ STOCK PLAN

 

DIRECTOR’S RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Agreement (“Agreement”) was made and entered into as of the      day of
May,             , by and between Burlington Northern Santa Fe Corporation, a
Delaware Corporation, (hereinafter “BNSF”) and

 

[DIRECTOR’S NAME]

 

a director of BNSF (hereinafter “Director”).

 

WITNESSETH

 

WHEREAS, BNSF has amended the Burlington Northern Santa Fe Non-Employee
Directors’ Stock Plan for Burlington Northern Santa Fe Corporation (the “Plan”),
effective February 11, 2005, the purpose of which is to promote the interests of
BNSF and its stockholders by enhancing BNSF’s ability to attract and retain the
services of experienced and knowledgeable directors and by encouraging such
directors to acquire an increased proprietary interest in BNSF; and

 

WHEREAS, the Director desires to serve on the Board of Directors of BNSF and to
accept said grant in accordance with the terms and provisions of the Plan and
this Agreement;

 

NOW, THEREFORE, BNSF grants to the Director a Restricted Stock Unit Award of
2,500 Restricted Stock Units to be vested and with all restrictions to lapse
upon the Date of Termination of the Director’s service on the Board, provided
that such Director must have served on the Board at least until the next Annual
Meeting following such Director’s election to the Board, subject to the
provisions of Sections 4 and 6 below. As of the Date of Termination, the
Director shall receive one share of Stock for each Restricted Stock Unit in
which the Director is then vested, subject to the terms of this Agreement,
provided however, that the Company shall be entitled to retain possession of
such shares of Stock for such time as is necessary for the Company to make the
distribution of the shares of Stock to the Director; and further provided that
the Company shall not deliver any such shares until such time as it determines
that such delivery would not result in acceleration of tax or imposition of
penalties under Section 409A of the Internal Revenue Code of 1986, as amended.
As of the distribution of the shares of Stock with respect to any Restricted
Stock Units, such Restricted Stock Units shall be cancelled.

 

BNSF and Director hereby agree that this Restricted Stock Unit Award shall be
subject to the following terms, conditions and restrictions:

 

1. No Assignment. The Restricted Stock Units granted as a Restricted Stock Unit
Award shall not be sold, assigned, transferred, pledged or otherwise encumbered
prior to the date they are vested.



--------------------------------------------------------------------------------

2. No Stockholder Rights. During any period in which Restricted Stock Units are
outstanding and have not been settled in Stock, the Director shall not have the
rights of a stockholder, such as the right to vote shares or the right to
receive dividends on shares, but shall have the right to receive a payment from
the Company on each Restricted Stock Unit in lieu of a dividend in an amount
equal to the dividend paid on a share of Stock and at such times as such
dividends on shares of Stock are paid; provided that the Company shall not make
any such payments until such time as it determines that the delivery of such
payments would not result in acceleration of tax or imposition of penalties
under Section 409A of the Internal Revenue Code of 1986, as amended.

 

3. Forfeiture. If the Director does not serve on the Board at least until the
next Annual Meeting following the Director’s election to the Board, the Director
shall forfeit such Restricted Stock Unit Award; provided, however, that if the
Director ceases to be a Director by reason of his Retirement, death or
Disability, the Restricted Stock Unit Award shall vest and all restrictions
shall lapse on his Date of Termination.

 

4. Change in Capitalization. In the event of a change in the capitalization of
BNSF due to a stock split, stock dividend, recapitalization, merger,
consolidation, combination, or similar event, the aggregate Restricted Stock
Units subject to the Plan and the terms of any existing Restricted Stock Unit
Awards shall be adjusted to reflect such change.

 

5. Change in Control. If a Change in Control as defined in the Plan occurs while
a Restricted Stock Unit Award remains outstanding under the Plan, the Restricted
Stock Unit Award shall become vested and all restrictions shall lapse on the
date of the Change of Control.

 

6. Violation of Law. Notwithstanding any other provision of the Agreement,
Director agrees that BNSF shall not be obligated to deliver any shares of Common
Stock or Restricted Stock Units or make any cash payment, if counsel to BNSF
determines such exercise, delivery or payment would violate any law or
regulation of any governmental authority or agreement between BNSF and any
national securities exchange upon which the Common Stock is listed.

 

7. Conflict. In the event of a conflict between the terms of this Agreement and
the Plan, the Plan shall be the controlling document.

 

8. Terms. The capitalized terms used herein shall have the same meaning as set
forth in the Plan.



--------------------------------------------------------------------------------

Anything herein contained to the contrary notwithstanding, this Agreement shall
be of no force or effect unless executed by the Director and delivered to the
Secretary of BNSF.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

BURLINGTON NORTHERN SANTA FE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Assistant Secretary    

 

--------------------------------------------------------------------------------